Title: To James Madison from George Michael Troup, 2 July 1808
From: Troup, George Michael
To: Madison, James



Sir
Savannah July 2nd. 1808

In the event of Treaty or other arrangement with the present Government of Brazils by which a consular appointment should be determined on for the chief commercial Town I beg leave to recommend to the attention of the Secty of State Thomas Mendenhall Jr Esquire of Savannah.  The character of Mr. Mendenhall qualifies him in every particular for that important & perhaps delicate trust.  To what is essential of talent & integrity Mr. M. adds a sincere attachment to the principles on which our Government is at present administered.  I am with the highest respect & consideration Sir yr Most obt Servt

Geo M Troup

